17009395Detailed action
Summary
1. The office action is in response to the application filed on 9/1/2020.
2. Claims 1-10 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-10 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…an output wheel through the transmission unit connected to a generator and the driven accommodation wheel which drives the transmission unit and rotates the output wheel which drives the generator for electric power generation;
an electric power storage unit electrically connected to the generator and the prime mover respectively, which receives electric energy from the generator and provides the electric energy to the prime mover; and a control unit electrically connected to the driving master wheel, the driven accommodation wheel, the output wheel, the electric power storage unit, the prime mover and the generator respectively, which can adjust the electric energy output from the electric power storage unit to the prime mover according to a rotating speed of each of the driving master wheel, the driven accommodation wheel and the output wheel.”

Dependent claims 2-10 are allowable by their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190115758 Orban et al. disclose electrical power generation and distribution system with power recovery and regeneration.
US 20190334352 Sugimoto et al. disclose combined power generation system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                     /ADOLF D BERHANE/Primary Examiner, Art Unit 2838